The plaintiff appeals from a judgment against her in an action for divorce in which the defendant had defaulted and the case was submitted to the court upon the evidence produced by the plaintiff. The complaint as causes of divorce alleged cruelty and desertion. It is unnecessary to set forth particularly the allegations or the evidence produced. [1] A reading of the evidence satisfies us that it was sufficient to establish the cruelty alleged in the complaint. It fails to establish the allegation of desertion solely because of the fact that after the cruelty had continued until it became impossible for the wife to continue living with her husband as such, without destroying her health, the parties for that reason agreed to a separation.
The only doubt in the case arises from the weakness of the corroboration. The nature of the cruelty was of a character which made corroboration difficult, but we think it was sufficient to meet the requirements of the law in that particular.
The judgment is reversed and the court below is directed to enter judgment in favor of the plaintiff in accordance with this opinion.
Lawlor, J., and Olney, J., concurred. *Page 158